Title: From Benjamin Franklin to [ ――― Saintmartin], 1 September 1777
From: Franklin, Benjamin
To: Saintmartin, ——


Sir,
Passy, near Paris, Sept. 1. 1777.
I duly received yours of the 26th past, and am much concern’d at the Disappointment you complain of. But as I am totally unacquainted with Mr. Ceronio or his Connections, and have no Instructions relating to him or his Operations; and as Mr. Morris is not under the Direction of the Commissioners from the Congress residing in France, being only employ’d by a Committee to transact some Commercial Affairs, and will probably soon be recall’d for the Irregularity of his Conduct; it is improper for me to meddle in this Affair, and impossible for me to rectify it. The proper Application is to the said Committee of Congress, by a Letter to the Chairman, Mr. Robert Morris, Mercht. of Philadelphia: and I have no doubt that they will do you ample Justice by repairing any Damages you have or may suffer, either from Accident or the Mismanagement of the Persons by them employed. I have the honor to be
Letter to a Mercht of Bourdeaux
